ACCEPTED
                                                                                                         12-13-00181-CR
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                    6/15/2015 3:18:51 PM
                                     SCHAFFER LAW OFFICES                                                  CATHY LUSK
                                              NOT A PARTNERSHIP                                                   CLERK
                                           1301 McKINNEY, SUITE 3100
                                             HOUSTON, TEXAS 77010
Randy Schaffer, P.C.                                                                             (713) 951-9555
     noguilt@swbell.net                                                                     FAX: (713) 951-9854
Josh Schaffer, P.L.L.C.                                                              FILEDwww.schafferfirm.com
                                                                                          IN
     josh@joshschafferlaw.com                                                 12th COURT OF APPEALS
Joel Hayter                                                                        TYLER, TEXAS
     joelhayterlaw@gmail.com
                                                                              6/15/2015 3:18:51 PM
                                                                                   CATHY S. LUSK
        June 15, 2015                                                                  Clerk

        Cathy Lusk                                         Via Efile
        Clerk
        Twelfth Court of Appeals
        157 West Front Street, Suite 354
        Tyler, Texas 75702

        Re:      Nicky Charune Agnew v. State
                 Cause Number 12-13-00181-CR

        Dear Mrs. Lusk:

        Please inform me of the cost to obtain the Clerk’s Record and the Supplemental Clerk’s Record
        in this case.

        Thank you for your assistance.

        Sincerely,


        /s/ Randy Schaffer
        Randy Schaffer

        RS/tm